Title: James Monroe’s Draft Memoranda on the Events of 24–28 1814 August 1814 at Washington, [post–28 August]
From: Monroe, James
To: 


        
          [post–28 August 1814]
        
        The President cross’d the Potowk., after the affair of the 24th, accompanied by the attorney genl., & general mason, and remained on the south side of the river, a few miles above the lower falls, on the following day the secretary of State, likewise crossed the river, shortly after him with Mr Ringgold & rema[i]nd that night, in the same quarter, whence he proceeded & joind genl winder at Montgomery court house, on the 25th. The secretary of the navy was on the south; the Secretaries of war & of Treasury, remaind, on the north side.
        Genl. winder rallied the principal part of the militia engaged, in the affair of the 24th., at Montgomery court house, where he remaind on the 25. & part of the 26th. At about mid day on the 26th. he receivd intelligence, that the enemy, was in motion, towards Bladensburg, probably with intention to visit Baltimore. He form’d his troops, in column & commencd, his march, immediately, towards Ellicots mills, with design, to hang on their left flank, and to meet them at the mills, if they took that route. Late, in the evening, of that day, he resolved, to proceed in person, to Baltimore, to prepare that city, for the attack, with which it was menac’d. As commander of the military district, it was his duty, to look to every part, & to prepare it for defence, & none was then in greater danger, or had stronger claim to attention, than the flourishing & populous city of Baltimore. In setting out, he instructed genls. Stansbury & Smith, to watch the movments of the enemy, and to act, with the forces, under their command, as circumstances might require. The Secretary of State remaind with Genls. Stansbury & Smith.
        On the 27th., the Secry of State, having heard, that the enemy had evacu[a]ted the city, communicated the intelligence, by express, to the President by Mr Robinson of Fairfax county with advice, that he would return immediately, & re establish the government there. Shortly afterwards, on the same day, he joind the President, at Brookville who set out immediately, with the Secry of State, & the Atto⟨r⟩ney Genl. for Washington, where they

arrivd, about 6. in the afternoon. The squadron of the enemy was then engag’d, in battering fort Washington, which was evacuated & blown up, the same evening, by the commander, without resistance. The inhabitants of Alexa, unprotected, immediately afterwards, capitulated, & those of Georgetown, & of the city, were preparing to follow the example. There was no force organized, in either town, for its defence, nor indeed in the district; and the enemy’s squadron being predominant, in that quarter; and his army, lately victorious, menacing Baltimore, and evidently superior to any force, that could be immediately opposed to it, in the field, a well founded anxiety, was felt, for the consequences.
        Such was the state of affairs when the President enterd the city on the 27th. Never was there a time, when greater promptitude dicision, & energy, were necessary. The late disaster, would probably, produce a very unfavorable effect, throughout the union, if it was not immediately retrievd. In the approaching attack on Bal: it could not fail to be severely felt. It was known also that the enemy relievd from the war in Europe was pouring their forces on every quarter of the union, in the hope of overwhelming us. It was necessary, that the check should be given in the city, where the pressure was greatest.
        After the affair of the 24th., Genl. winder rallied the principal part of the militia engaged in it at Montgomery court house, where he remaind on the 25. & part of the 26th. preparing for a new mov’ment the necessity of wh. he anticipated. The Secry of State joind him at Montgomery ct house on the 25th. A portion of the forces from Baltimore had return’d to that city. Abt. mid day on the 26. the genl. having recd intelligence, that the enemy, were in motion, towards Bladensbg., probably with intention to visit Baltimore, formed his troops without delay, and commenc’d his march towards Ellicots mills, with intention to hang on the enemy’s left flank, in case Bal: was their object, & of meeting them at the mills, if they took that route. Late in the evening of that day, he resolv’d to proceed in person to Baltimore, to prepare that city for the attack with which it was menac’d. As the commander of the military district, it was his duty, to look to every part & to make the necessary preparation, for it’s defence, and none appeared, then, to be in greater danger, or to have a stronger claim to his attention, than the city of Bal. He announc’d this his resolution, to Genls. Stansbury & Smith, instructing them to watch the mov’ment of the enemy, and to act with the force under their command, as circumstances might require, and departed abt 7. p.M. The Secry of State remaind with Gens. Stansbury & Smith.
        The President crossd the Potowk on the evening of the 24th accompanied by the Attorney Genl. & General Mason, and remaind on the south

side of the river a few miles above the falls, the 25th. On the 26th., he recrossd the Potowk., & went to Brookville, in the neighbourhood of Montgomery court house, with intention to join Genl winder.
        On the 27th., the Secry of State, having heard that the enemy had evacu[a]ted the city, notified it, by express to the President, and advised his immediate return to the city, for the purpose of reestablishing the govt. there. He joind the President on the same day at Brookville, who, accompanied, by the Secretary of State, & attorney genl., set out immediately for Washington, where they arriv’d, at 5 in the afternoon. The enemy’s squadron was then battering fort Washington, which was evacuated & blown up by the Commander, on that evening, without the least resistance. The unprotected inhabitants of Alexa., in consternation, capitulated & those of Georgetown, & the city were preparing to follow the example.
        Such was the state of affrs when the President enterd the city on the evening of the 27th. There was no force organized for its defense. The Secry of war was at Frederick town, and genl winder at Baltimore. The effect of the late disaster on the whole union and the world was anticipated. Prompt measures were indispensible. Under these circumstances the president requested Mr M. to take charge of the dept. of war, and command of the district ad interim, with which he immediately complied.
        On the 28. in the morning, the President, with mr M. & the attorney genl. visited the navy yard, the arsenal at green Leafs point, and passing along the shore of the potowk., up towards georgetown, Mr M as secry of war, & military commander, adopted measures under sanction of the President for the defense of the city & of Georgetown. As they passed near the Capitol, the P. was informed, that the citizens of washington, were preparing to send a deputation to the British commander, for the purpose of capitulating. He forbade the measure. It was then remarked, that the situation of the inhabitants, was deplorable, there being no force prepard for their defense, their houses might be burnt down. Mr M. then observ’d that he had been charged by the President with authority to take measures for the defense of the city, & that it shod. be defended: that if any deputation mov’d towards the enemy, it should be repelled by the Bayonet. He took immediate measures for mounting a battery at gr leafs point another near the Bridge, a third, at the windmill point, and sent an order to col: W. who was in charge of some cannon, on the opposite shore, above the ferry landing, to move three of the pieces, to the lower end of masons Island, & the others, some distance below that point, on the Virga. shore, to co operate, with the batteries on the Maryld side, Col: W. refused to obey the order, on which Mr M. passed the river, and riding to the Col; gave the order in person. The Col: replied, that he did not know Mr. M. as Secry of war, or commanding genl. Mr M. then stated, that he acted under the

authority of the President, & that he must either obey the order or leave the field. The Col: preferr’d the latter.
      